IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

ANTHONY LONG,                          )
                                       )
             Petitioner,               )
                                       )
      v.                               )
                                       )
KATHLEEN JENNINGS,                     )      C.A. No. N21M-02-151 CLS
                                       )
             Defendant.                )
                                       )
                                       )
                                       )
                                       )

                           Date Submitted: May 17, 2021
                            Date Decided: May 25, 2021


           Upon Petitioner Anthony Long’s Motion for Default Judgment
                                   DENIED.

                      Upon Defendant’s Motion to Dismiss
                                GRANTED.

                                    ORDER

Anthony Long, Smyrna, Delaware.

Anna E. Currier, Esquire, Deputy Attorney General, Department of Justice,
Wilmington, Delaware, Attorney for Defendant Kathleen Jennings.




SCOTT, J.
                                    INTRODUCTION

        Before the Court is Plaintiff Anthony Long’s (“Mr. Long”) Motion for Default

Judgment and Defendant Kathleen Jennings, Esquire’s (the “State”) Motion to

Dismiss Mr. Long’s Petition for Writ of Mandamus.

        After careful consideration of Mr. Long’s Motion for Default Judgment, the

State’s Response to Mr. Long’s Motion for Default Judgment, the State’s Motion to

Dismiss, and Delaware law, Mr. Long’s Motion for Default Judgment is DENIED

and the State’s Motion to Dismiss is GRANTED.

                                 BACKGROUND

        Mr. Long is currently incarcerated at a Delaware Department of Correction

(“DOC”) facility, known as the James T. Vaughn Correctional Center (“JTVCC”),

and is serving the remainder of his sentence pursuant to Delaware v. Anthony A.

Long.1

        Mr. Long believes his Eighth Amendment right to be free from cruel and

unusual punishment is being violated by the State of Delaware’s conduct in

maintaining his Level 5 incarceration, despite the risks imposed by COVID-19

pandemic. Mr. Long believes he should be released to a lower supervision of custody

to avert his allegedly “inevitable COVID-19 infection.”2


1
    C.A. No. 1709016602.
2
    Petition at ¶ 21.


                                          1
      On February 26, 2021, Mr. Long filed his Petition for Writ of Mandamus in

this Court (the “Petition”).3 On May 4, 2021, after having received no response from

the State, Mr. Long filed a Motion for Default Judgment. On May 5, 2021, this Court

requested a response to the Motion for Default Judgment from the State on or before

May 24, 2021. On May 17, 2021, the State filed its Response in Opposition to Mr.

Long’s Motion for Default Judgment and its Motion to Dismiss Mr. Long’s Petition.

                            STANDARD OF REVIEW

    A. Default Judgment

      Pursuant to Superior Court Civil Rule 55(b), default judgment may be entered

“when a party against whom a judgment for affirmative relief is sought, has failed

to appear, plead or otherwise defend as provided by the Rules…”4 “Entry of default

judgment is a matter within the court’s discretion. Generally speaking, it is reserved

for those occasions where there has been a willful or conscious disregard of the rules

of the court.”5 Delaware public policy favors deciding cases on the merits rather than

technicalities.




3
  Mr. Long simultaneously refers to his Petition for Writ of Mandamus as a Motion
to Compel and Rule to Show Cause.
4
  Super. Ct. Civ. R. 55(b).
5
  Pinkett ex rel. Britt v. Nationwide Mut. Ins. Co., 832 A.2d 747, 748-49 (Del.
Super. 2003).


                                          2
    B. Motion to Dismiss the Petition for Writ of Mandamus

      Delaware courts have consistently applied the Civil Rule 12(b)(6) legal

standard when considering motions to dismiss writ of mandamus petitions.6 “In

deciding a motion to dismiss with respect to a petition for a writ of mandamus, this

Court must consider the standards a party must meet in obtaining a writ.”7

      A writ of mandamus is an extraordinary remedy issued by this Court to

compel a lower court, agency, or public official to perform a nondiscretionary or

ministerial duty.8 The issuance of a writ is discretionary and not a matter of

right.9 Before a writ is issued, “the [p]etitioner must demonstrate that: he [or she]

has a clear legal right to the performance of the duty; no other adequate remedy is

available; and the [lower body] has arbitrarily failed or refused to perform that

duty.”10

      A nondiscretionary or ministerial duty must be “prescribed with such

precision and certainty that nothing is left to discretion or judgment.” 11 “The



6
  See Shah v. Coupe, 2014 WL 5712617, *1 (Del. Super. Nov. 3, 2014); Pinkston
v. DE Dept. of Corr., 2013 WL 6439360, *1 (Del. Super. Dec. 4, 2013).
7
  Caldwell v. Justice of the Peace Court No. 13, 2015 WL 9594709, at *3 (Del.
Super. Dec. 30, 2015).
8
  Brittingham v. Town of Georgetown, 113 A.3d 519, 524 (Del. 2015).
9
  Shah, 2014 WL 5712617, at *1.
10
   Nicholson v. Taylor, 882 A.2d 762 (TABLE), 2005 WL 2475736, *2 (Del.
2005); see also Brittingham, 113 A.3d 519 (Del. 2015).
11
   Id.


                                         3
petitioner must also show that the agency has failed to perform its duty and that no

other remedy is available.”12 The petitioner is not entitled to a writ of mandamus if

the duty is discretionary, the right is doubtful, the power to perform the duty is

inadequate or wanting, or if any other adequate remedy exists.13

                             PARTIES’ ASSERTIONS
     A. Default Judgment

        Mr. Long contends, since more than 20 days has elapsed since Kathy

Jennings, Esquire was served with his Petition and Summons, that default judgment

is appropriate for the State’s failure to file an answer or other responsive pleading.

        The State argues that Delaware Courts have an established judicial policy of

deciding cases on the merits rather than technicalities and that an entry of default

judgment in this matter would contravene public policy.

     B. Writ of Mandamus

        Mr. Long asserts, in light of the small size of the prison that uses communal

and shared spaces, that his Level 5 incarceration violates his Eighth Amendment

right to be free from cruel and unusual punishment because he faces of substantial

risk of serious harm in the future from COVID-19.




12
     Pleasonton v. Hugg, 2010 WL 5313228, at *1 (Del. Super. Ct. Nov. 29, 2010).
13
     Pinkston, 2013 WL 6439360, at *1.


                                           4
       The State contends that the proper remedy for a violation of constitutional

rights falls within the District Court’s, and not this Court’s, jurisdiction.

                                    DISCUSSION
     A. Default Judgment

       In this matter, nothing indicates to the Court that the State has willfully or

consciously disregard the rules of the Court.14 In light of public policy favoring

determinations on the merits, and since the State has since submitted both a

Response and Motion to Dismiss, this Court finds no reason to grant default

judgment in favor of Mr. Long. Accordingly, Mr. Long’s Motion for Default

Judgment is denied.

     B. Writ of Mandamus

       Mr. Long is seeking a writ of mandamus to correct an alleged violation of his

constitutional rights, specifically his Eighth Amendment right to be free from cruel

and unusual punishment.

       “In deciding a motion to dismiss with respect to a petition for

a writ of mandamus, this Court must consider the standards a party must meet in

obtaining a writ.”15 Before a writ is issued, “the petitioner must demonstrate that: he



14
   Pinkett ex rel. Britt v. Nationwide Mut. Ins. Co., 832 A. 2d 747 748-49 (Del.
Super. 2003)
15
   Caldwell v. Justice of the Peace Court No. 13, 2015 WL 9594709, at *3 (Del.
Super. Dec. 30, 2015).


                                            5
[or she] has a clear legal right to the performance of the duty; no other adequate

remedy is available; and the [lower body] has arbitrarily failed or refused to perform

that duty.”16

      Mr. Long fails to meet one of the requirements for issuance of a writ of

mandamus – that no other adequate remedy is available. The remedy for a violation

of constitutional rights is not through the issuance of a writ of mandamus by this

Court.17 Another remedy exists, such as a 41 U.S. Section 1983 claim through the

District Court. Since Mr. Long fails to meet one of the requirements for issuance of

a writ of mandamus, mandamus is inappropriate.




16
   Nicholson v. Taylor, 882 A.2d 762 (TABLE), 2005 WL 2475736, *2 (Del.
2005); see also Brittingham, 113 A.3d 519 (Del. 2015).
17
   Pinkston v. Del. Dept. of Corr., 2013 WL 6439360, at *3 (Del. Super. Dec. 4,
2013) (citing Washington v. Dept. of Corr., 2006 WL 1579773, at *2 (Del. Super.
Ct. May 31, 2006)); Parker v. Kearney, 2000 WL 1611119, at *5 (D. Del. Aug. 23,
2000)) (holding that Petitioner had an adequate legal remedy for his alleged
constitutional claims in the form of a District Court action pursuant to 42 U.S.C. §
1983, therefore a writ of mandamus was inappropriate).


                                          6
                            CONCLUSION

     For the foregoing reasons, Mr. Long’s Motion for Default Judgment is

DENIED and the State’s Motion to Dismiss is GRANTED.



     IT IS SO ORDERED.



                                       /s/ Calvin L. Scott
                                       The Honorable Calvin L. Scott, Jr.




                                   7